Exhibit SCANA Corporation Long-Term Equity Compensation Plan As Amended and Restated (including amendments through December 31, 2009) Contents Article 1. Establishment, Objectives and Duration 1 Article 2. Definitions 2 Article 3. Administration5 Article 4. Shares Subject to the Plan and Maximum Awards6 Article 5. Eligibility and Participation7 Article 6. Stock Options7 Article 7. Stock Appreciation Rights9 Article 8. Restricted Stock 10 Article 8A. Restricted Stock Units 12 Article 9. Performance Units and Performance Shares 13 Article 10. Performance Measures 14 Article 11. Beneficiary Designation 15 Article 12. Rights of Employees 15 Article 13. Change in Control 15 Article 14. Amendment, Modification and Termination 15 Article 15. Withholding 16 Article 16. Indemnification 16 Article 17. Successors 17 Article 18. Legal Construction 17 SCANA Corporation Long-Term Equity Compensation Plan (including amendments through December 31, 2009) Article 1. Establishment, Objectives and Duration 1.1Establishment of the Plan.
